By consent of the parties, this case was reported from the Superior Court in Penobscot County, for the entering of that judgment which the factual and legal situations should seem to require.
The conclusion is that the relationship between the parties, concerning the apples in controversy, was not that of seller and buyer, but rather of principal and agent.
The defendant, a corporation, of which the plaintiff corporation still continued in membership, not having withdrawn in manner as prescribed by the defendant’s by-laws, received the apples from the plaintiff for marketing on the cooperative plan.
Not now, but at another time, and in an action fit to facts, the defendant may be held to account for the property that was entrusted to it.
In respect to the instant action on an account annexed for goods sold and delivered, the entry must be, Judgment for defendant.